Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregg Scheiferstein on 4/29/21.

IN THE CLAIMS:
1. (Currently Amended) A nacelle comprising: 
an inner fixed structure; 
a pressure relief assembly comprising: 
a latch mechanism comprising a pressure relief latch pivotably coupled to the inner fixed structure; 
a first hinge coupled to the inner fixed structure; 
a pressure relief door coupled to and configured to pivot about the first hinge, the pressure relief door comprising a bracket, the pressure relief latch configured to hold the pressure relief door in a closed position, the bracket directly coupled to the pressure relief door, the pressure relief latch releasably coupled to the bracket, wherein: 
a second hinge in response to a pressure difference across the pressure relief door, 
the first hinge is coupled to the inner fixed structure proximate a first end of the pressure relief door, and 
the pressure relief latch is coupled to the inner fixed structure proximate a second end of the pressure relief door, the second end opposite the first end.

5. (Currently Amended) The nacelle of claim 1, further comprising a fan exit plane defined by 

8.-20. (Canceled)
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to an invention non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Allowable Subject Matter
Claims 1, 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the pressure relief latch is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741